21 F.3d 424NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Restoney ROBINSON, Plaintiff Appellant,v.Peggy JONES, Defendant Appellee.
No. 94-6204.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 29, 1994.Decided:  April 21, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-532-CRT-F).
Restoney Robinson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The motion for reconsideration was filed seven months after this Court issued its final decision affirming the district court's order granting summary judgment for Defendant.  Robinson v. Jones, No. 93-6234 (4th Cir.  June 23, 1993) (unpublished).  Because Appellant failed to provide a valid reason for delay, the motion was untimely.   McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538 (4th Cir.1991)